Case 18-21465          Doc 102   Filed 02/26/19 Entered 02/26/19 14:46:16          Desc Main
                                  Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                       )        Chapter:      7
                                              )
                                              )        Case No.      18-21465
 Windy City Financial Partners, Inc.,         )
                                              )        Judge: Hon. Jacqueline P. Cox
                                              )
                     Debtor.                  )


     FINAL REPORT OF DEBTOR AS DEBTOR IN POSSESSION UPON
  CONVERSION OF CHAPTER 11 CASE TO CHAPTER 7 CASE PURSUANT TO
                   BANKRUPTCY RULE 1019(5)

          NOW COMES the Debtor, Windy City Financial Partners, Inc., and submits its

 Final Report as Debtor in Possession Pursuant to Federal Rule of Bankruptcy Procedure

 I.       Cash and Deposit Accounts

          Account                                 Balance

          JP Morgan Chase Checking                $229,316.78

          Bank of America Checking                $0

 All accounts have been turned over to the Chapter 7 Trustee Eugene Crane.


 II.      Accounts Receivable

       A. Renewals: Debtor receives a commission for renewals of existing insurance
 policies that were sold. The amount due and owing is unknown and contingent upon a
 customer renewing an existing policy.

 III. Accounts Payable

          Creditor                   Type of Debt                        Balance

          Springer Brown, LLC        Attorney Fees                       $11,000

          Com Ed                     February 2019 Utilities             Unknown
Case 18-21465    Doc 102     Filed 02/26/19 Entered 02/26/19 14:46:16          Desc Main
                              Document     Page 2 of 2


      Nicor                       February 2019 Utilities            Unknown

      Hanover Hoffman Estates     March 1, 2019 Rent                 $2,500


 IV. Original Chapter 11 Assets Disposed of During Chapter 11 Case

      None

 V    New Chapter 11 Assets Acquired During Chapter 11 Case

      None other than cash and accounts receivable

 VI. Executory Contracts and Unexpired Leases

      No executory contracts or unexpired leases were assumed or rejected during the
 Chapter 11 case

 VII. Payments to Insiders During the Course of the Chapter 11 Bankruptcy

      None



 Dated: February 26, 2019


                                              /s/ Joshua D. Greene
                                               Joshua D. Greene
                                              Attorney for Debtor




 Joshua D. Greene
 Springer Brown, LLC
 300 S. County Farm Road
 Suite I
 Wheaton, IL 60187
 630-510-0000
 jgreene@springerbrown.com
